Citation Nr: 9921791	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.   92-54 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative changes of the tarsal bones of both feet, and if 
so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from October 30, 1970, to 
November 25, 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1991 rating decision by the New York, New York, 
Department of Veterans Affairs (VA) Regional Office, which 
denied the above-noted claim.  In April 1999, the RO reopened 
the veteran's claim and denied it on the merits.  During the 
course of the appeal, the claims file was transferred to the 
St. Petersburg, Florida, VA Regional Office (RO), which 
maintains jurisdiction over this case.  

The case was previously before the Board in March 1994, when 
it was remanded for additional development.

In a December 1991 Form 9, the appellant claimed that clear 
and unmistakable error was committed in denying his claim.  
However, he did not specify the date of the decision that he 
was claiming was clearly and unmistakably erroneous.  In the 
March 1994 remand, the Board instructed to RO to adjudicate 
the issue of whether a March 1971 rating decision was clearly 
and unmistakably erroneous.  In April 1999, the RO issued a 
rating decision that found that the May 1991 non-final rating 
decision, which is the subject of this appeal, was not 
clearly and unmistakably erroneous.  The veteran disagreed 
with this decision by letter dated in April 1999.  The RO 
should request that the veteran clarify which rating 
decision, if any, he is claiming is clearly and unmistakably 
erroneous.  Any appropriate action should thereafter be taken 
by the RO.


FINDINGS OF FACT

1.  A March 1971 rating decision denied service connection 
for degenerative changes of the tarsal bones of both feet on 
the basis that the appellant's condition pre-existed service 
and was not aggravated by service.

2.  The appellant was notified of the March 1971 rating 
decision by letter dated March 22, 1971, but did not file a 
timely notice of disagreement.

3.  Evidence received since the March 1971 decision is new 
and material.


CONCLUSION OF LAW

The evidence submitted by the appellant subsequent to a March 
1971 rating decision which denied service connection for 
degenerative changes of the tarsal bones of both feet is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence  

Historically, service connection for degenerative changes of 
the tarsal bones of both feet was denied by a March 1971 
rating decision.  The appellant was provided timely notice, 
but did not file a notice of disagreement.  Therefore that 
rating decision is the last final rating decision.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1998); See also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Establishing service connection for a disability 
based on aggravation requires (1) evidence sufficient to show 
that a disease or injury preexisted service; (2) evidence 
showing an increase in disability during service sufficient 
to raise a presumption of aggravation of the disability; and 
(3) an absence of clear and unmistakable evidence to rebut 
the presumption of aggravation which may include evidence 
showing that the increase in severity was due to the natural 
progress of the disability.  38 C.F.R. § 3.306(b) (1998).  
Concerning item (1), a disorder may be shown to have 
preexisted service if it is noted at entrance into service or 
where clear and unmistakable evidence rebuts a legal 
presumption of sound condition at entrance for disorders not 
noted at entrance.  History provided by the veteran of the 
pre-service existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1) 
(1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe 
v. Brown, 7 Vet. App. 238, 246 (1995).  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition must have worsened. Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Evidence, which was previously of record at the time of the 
March 1971 denial of service connection for degenerative 
changes of the tarsal bones of both feet, included the 
appellant's service medical records which includes an October 
1970 pre-induction examination that reflects that the 
appellant did not have abnormal feet.  Service medical 
records contain a November 1970 Medical Board report that 
indicates the appellant complained that his feet were painful 
especially after walking short distances, and he was 
diagnosed with bilateral degenerative osseous change of the 
feet, which existed prior to enlistment.  The veteran 
reported that he was originally treated for bumps on his feet 
by a civilian doctor in 1965.  After casts were removed, he 
had some remission but was never completely pain free.  He 
had surgery for removal of two accessory bones in his feet in 
1966.  The examiner noted two scars, each two inches long, 
over the medial aspect of both navicular bones.  See 
38 C.F.R. § 3.303(c).  The veteran was found medically unfit 
to resume service.  

Based on the record at the time, particularly Medical Board's 
medical opinion that his bilateral foot condition existed 
prior to enlistment, the appellant was denied service 
connection for degenerative changes of the tarsal bones of 
both feet based on the fact that his condition existed prior 
to service.  

Evidence submitted since the March 1971 final rating includes 
1996 VA examination reports, which indicate the appellant had 
moderate degenerative joint disease in the tarsal area 
bilaterally.  Additionally, a January 1999 VA examination 
report was included in the record, since the May 1991 rating 
decision.  The report indicates the appellant had severe 
degenerative arthritis of the bilateral tarsal joints with 
osteophyte formation and limitation of range of motion, and 
pain with activity.  The examiner indicated that he reviewed 
his service medical records, which showed that his 
examination prior to his October 1970 service indicated that 
his feet were normal, and he started having pain during his 
military service with marching and jogging.  The examiner 
opined that since his service medical records were the only 
records that were available from that time period, "it is 
reasonable to deduct that his symptoms had been aggravated 
due to the x-rays that he had during that 27-day period."  
The examiner also opined that "the degenerative arthritis 
that he has is most likely due to the partial coalition that 
he has had and most likely would have evolved despite the 27 
days of military service he had.  However, according to the 
records he did not have any symptoms when he first went in 
the military and when he was released he was released because 
of a medical discharge." 

The RO found that new and material evidence had been 
submitted to reopen the veteran's claim in April 1999.  The 
Board agrees.  The above-mentioned evidence constitutes new 
and material evidence sufficient to reopen and allow the 
claim for service connection for degenerative changes of the 
tarsal bones of both feet.  As indicated previously the claim 
for service connection for degenerative changes of the tarsal 
bones of both feet was denied because the condition 
preexisted service.  Clearly, the newly submitted January 
1999 VA examination report provides medical opinion, which 
indicates that based upon the examination of his service 
medical records the appellant's symptoms of degenerative 
changes of the tarsal bones of both feet were aggravated due 
to his 27 days period in service.  


ORDER

New and material evidence having been submitted , the claim 
for service connection for degenerative changes of the tarsal 
bones of both feet is reopened.


REMAND

II.  Service connection for degenerative changes of the 
tarsal bones of both feet

The Board finds that additional evidentiary development is 
necessary for a fair decision in this case.  The 1999 VA 
examiner's opinion was not adequate.  The examiner stated 
that there was an increase in the veteran's symptoms during 
active service, but did not indicate whether or not there was 
an increase in the severity of the underlying foot disorder.  
An additional VA medical opinion would be helpful.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Return the veteran's claims file to 
the VA examiner that examined him in 
January 1999.  If the January 1999 VA 
examiner is not available, provide for 
review of the claims file by a different 
VA examiner.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder, including the service 
medical records. 

The examiner is asked to provide accurate 
diagnoses of all current foot disorders 
the veteran has.  Based on a review of 
all the evidence in the claims file, the 
examiner should provide answers to the 
following:

Did the veteran's foot disorder(s) undergo 
a permanent increase in severity during 
active service from October 30, 1970, to 
November 25, 1970, and, if so, is it 
indisputable that any increase in severity 
was attributable to the natural progress 
of the disease?  Was the underlying foot 
condition worsened?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If further 
consultation with other specialists or 
examination of the veteran is determined 
to be warranted in order to respond to the 
foregoing questions, such arrangements are 
to be accomplished prior to completion of 
the report.

If opinions on the requested information 
cannot be stated with certainty, they 
should be expressed within a range of 
probability, if possible.  If the examiner 
is only able to theorize or speculate on a 
given matter, the examiner should so 
state.

2.  Review the claims folder and ensure 
that the foregoing development action has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner's report.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1998);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Readjudicate the veteran's claim for 
service connection for a foot disorder, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examiner's report.  If the decision with 
respect to the claim remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board 
for further appellate consideration.  The veteran need 
take no action until he is so informed.  He is, 
however, free to submit additional evidence or argument 
to the RO on remand.  Quarles v. Derwinski, 3 Vet. App. 
129 (1992).  The purpose of this REMAND is to obtain 
additional information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

